Title: To George Washington from Charles Lee, 29 October 1788
From: Lee, Charles
To: Washington, George



Sir
Richmond 29th October 1788

For a few days past the Assembly has been engaged upon the subject of the federal constitution: The house of delegates in committee has come to several resolutions with respect to putting it into operation. One of them distributes the commonwealth into ten districts each of which is to choose a representative in Congress, and another appoints that there shall be twelve districts each of which is to choose an Elector of the President, and every free man is at this election to have a vote. These matters were introduced by Mr Corbin who seems to me not to have the confidence even of those who are friends to the fair trial of the new government and as they have made but small progress, I cannot tell what will become of them. For Mr Henry to day took occasion to declare that he should oppose every measure tending to the organization of the government unless accompanied with measures for the amendment of the Constitution for which purpose he proposes that another General Convention of deputies from the different states shall be held as soon as practicable. He offered to the Committee of the whole house several resolutions to be agreed to upon this point, one of them that the Legislature of Virginia should apply to the new Congress expressive of the desire of this state that another General Convention be immediately held to amend the constitution—The language of this resolution contains a direct and indecent censure on all those who have befriended the new constitution holding them forth as the betrayers of the dearest rights of the people—Applying to the constitution these words are used “whereby the most precious rights of the people if not cancelled are rendered insecure.” With some difficulty and after much entreaty Mr Henry conceded (I use his expression) to suffer the resolution to lie on the table for consideration till tomorrow. Mr Corbin who spoke several times but never against

the resolution concluded with saying that the resolution as proposed was unobjectionable and Zach. Johnson was the only member who declared his disapprobation in positive terms. If Mr Henry pleases he will carry the resolution in its present terms, than which none in my opinion can be more exceptionable or inflamatory, though as he is sometimes kind and condescending, he may perhaps be induced to alter it. The other resolution proposed that a committee should be appointed, to answer the circular letter of New York and in conformity with the object of that letter, to address the assemblies of the other states.
I am told Mr Henry has publickly said that no person who wishes the constitution to be amended should vote for Mr Madison to be in the senate, and there is much reason to fear he will not be elected. Col. R.H. Lee is considered as certain—and Col. Grayson is expected to be the choice of the Senate.
Mr Mayo has completed his bridge, & the greater part is strong and substantial; and this is now the common passage for waggons chariots &c. across the river —you will please to pardon the abrupt manner of my communication as I have been much fatigued with the business of the court, and have been much chagrined with the conduct of the federalists in the assembly who seem in general to stand in fear of their opponents. I remain with every consideration of respect and esteem sir your most obed. hble sert

Charles Lee

